DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of bile acid Sequestrant, polyoxyethylene-polyoxypropylene block copolymer, polysaccharide, behenic acid or salt thereof and bioadhesive polymer in the reply filed on November 18 2021 is acknowledged.  Claims 1-20 are pending in the application. Claims 10-11 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (species), there being no allowable generic or linking claim. It is noted that while Applicants indicate claim 20 read on the elected species, the elected active substance does not fall within the scope of claim 20.  Claim 20 is of the same scope as claim 10 which was indicated as withdrawn by Applicants.  
Election was made without traverse in the reply filed on November 18 2021.   Accordingly, claims 1-9 and 12-19 are being examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 22 2020 and November 30 2021 were considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim must end in a period. Note: MPEP 608.01(m).  Appropriate correction is required.
Claims 9 and 18-19 are objected to because of the following informalities:  an extraneous dash “-“ is present before “non” in line 5.  Appropriate correction is required.
Claims 1-2 and 6 are objected to because of the following informalities: sometimes the claims recite thermo-responsive polymer other times the claims recite thermoresponsive polymer.  The reference to this polymer should be consistent.  Appropriate correction is required.
Claims 1-2 and 7 are objected to because of the following informalities: sometimes the claims refer to an ion-sensitive polymer other times the claims recites ion sensitive polymer.  The reference to this polymer should be consistent.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 9 and 18-19 recite the broad recitation some areas of the human body, and the claim also recites preferably of the gastrointestinal tract, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 and 16-17 as currently written is vague and indefinite.  The claim in line 2 recites “one or more other optional ingredients” which indicates mixtures/combinations (i.e. more than one).  The claim goes on to recites “any or all of…” which is possibly 
Claims 6-9 all recite a Markush group or list of alternatives.  At least one thermoresponsive polymer is selected group the group consisting of (claim 6), at least one ion sensitive polymer is selected from the group of (claim 7) and at least one lipophilic compound is selected from the group consisting of (claim 8).  However, the claims also include other Markush/alternatives within the first Markush/alternatives.  Claim 6 includes 2 other Markush/alternatives.  Due to the punctuation, it is unclear where the narrower Markush/alternatives ends and other choices for the first Markush/alternatives begin again.  For example, in claim 6, the first Markush/alternatives is thermoresponsive polymers, the second Markush/alternatives is PEO-PPO-PEO polymers.  But since all the alternatives are separated by commas, it is unclear where the choices for the PEO-PPO-PEO polymers end and the next choice for the thermoresponsive polymer begins.  
Claim 8 as written includes the phrase "selected from the group comprising" in line 3.  Proper Markush language is “selected from the group consisting of”.  The examiner suggests rewording the claim to include the Markush language. Note: MPEP 2111.03 and 2173.05(h).  Markush language by nature is closed.  However, the recitation of “selected from the group comprising”, is not closed.  Therefore, the resulting claim is indefinite as it appears applicants are attempting to set up a Markush 
Claim 8 as currently written is vague and indefinite.  The claim attempts to recite alternatives of unsaturated or hydrogenated alcohols of fatty acids but the claim states “but not limited to”.  This phrase renders the scope of the claim indefinite as it is unclear what alcohols are required to be present since the recitation “but not limited to” indicates other alcohols besides those recited can be included.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-9 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (USPGPUB No. 20160235745) in view of Odidi et al. (USPGPUB No. 20060024361).
Applicant Claims
	The instant application claims a solid composition for targeted and controlled release of an active substance, the composition comprising: at least one active substance to be delivered; at least one thermo-responsive polymer; at least one ion-sensitive polymer; and at least one lipophilic compound.  As elected the active is a bile acid sequestrant, the thermo-responsive polymer is a polyoxyethylene-polyoxypropylene block copolymers, the ion-sensitive polymer is a polysaccharide and the lipophilic compound is behenic acid.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Young et al. is directed to method of treating diabetes or obesity using bile acids, bile salts and mimics thereof.  Example 8 is directed to an enteric coated tablet.  The core comprises sodium taurocholate, microcrystalline cellulose, mannitol, croscarmellose sodium which are mixed together.  The mixture is granulated with polyvinylpyrrolidone and dried.  Then the granulation is blended with magnesium stearate and punched into a tablet.  It is taught that in certain embodiments thickeners natural polysaccharides such as alginate, carrageenan, pectin, etc.  Semi-synthetic polymers include cellulose eithers (paragraph 0145).  In some embodiments, mucoadhesive and/or bioadhesive polymers are used in the composition.  These polymers include polyethylene oxide homopolymers, polyvinylpyrrolidone, sodium carboxymethyl cellulose, alginate, pectins, etc. and combinations thereof (paragraph 0152).  In certain embodiments the composition comprises an enteroendocrine peptide secretion enhancing agent associated with a matrix that allows for controlled release of an active agent (paragraph 0161).  In some embodiments the enteroendocrine peptide secretion enhancing agent is in association with a labile bile acid sequestrant (paragraph 0163).  Suitable bile acid absorption inhibitors (i.e. sequestrants) include colesevelam, CholestaGel, cholestyramine (paragraphs 0091-0092).  In some embodiments surfactants/emulsifiers are used.  These surfactants include non-ionic poloxamers, poloxamer 188, poloxamer 237, poloxamer 338, etc. (paragraphs 0141-0142).  Lubricating agents which can be utilized include behenic acid, etc. (paragraph 0151) and magnesium stearate (paragraph 0159).    
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Young et al. teaches compressed tablets, Young et al. does not exemplify the bile acid sequesterants in combination with polyoxyethylene-polyoxypropylene block copolymers, polysaccharides and behenic acid.  However, these deficiencies are cured by Odidi et al.
Odidi et al. is directed to disintegrant assisted controlled release technology.  The invention include compressed tablets comprising trehalose, a swelling disintegrant, a water soluble or water insoluble polymer or both, active and optionally one or more oil poloxamer as well as polysaccharides such as pectin, alginic acid, etc.  The water soluble polymers can be used singularly or in combination of two or more (paragraph 0030).  Oil components are preferably myristic acid, palmitic acid, steric acid and behenic acid (paragraph 0032 and claim 23).  Excipients which can be additionally used include surfactants such as poloxamers (paragraph 0044).   A variety of different active pharmaceutical ingredients are taught (paragraph 0036).  Disintegrants include ion-exchange resins (claim 6).  The combination of trehalose with the super disintegrants allow for the formation of a stable single homogenous controlled release device with good shelf life (paragraph 0022).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Young et al. and Odidi et al. and formulate a compressed tablet comprising a polyoxyethylene-polyoxypropylene block copolymer, a polysaccharide and behenic acid in combination with a bile acid sequestrant.  One skilled in the art would have been motivated to utilize a bile acid sequestrant as Young et al. teaches a specific embodiment includes a bile acid sequestrant in combination with enteroendocrine peptide secretion enhancing agent.  One skilled in the art would have been motivated to utilize a polyoxyethylene-polyoxypropylene block copolymer such as poloxamers as they are water soluble polymers which can retard the release of actives as well as they are surfactants/emulsifiers which are conventional excipients used in compressed tablets as Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Young et al. and Odidi et al. and utilize an ion-exchange resin in the tablet.  One skilled in the art would have been motivated to utilize an ion-exchange resin as a disintegrant as taught by Odidi et al.  Thus, one skilled in the art would have been motivated to utilize this resin for the reasons taught by Odidi et al. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Young et al. and Odidi et al. and utilize a mucoadhesive or bioadhesive polymer in the tablet.  One skilled in the 
	Regarding claim 2, as exemplified by Young et al. the granules comprising the other ingredients are then mixed with lubricant (magnesium stearate in the example).  Using behenic acid as the lubricant would result in the granules comprising the other components dispersed in the lipophilic compound.  This method of making is the same as shown in at least example 1 of the instant specification.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616